DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on November 12, 2021 was filed after the mailing date of the Notice of Allowance on November 4, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims

Claims 1-20 are allowed as previously indicated in the Notice of Allowance mailed on November 4, 2021.
 
Allowable Subject Matter

Claims 1-20 are allowed over prior art of record. The following is an examiner’s statement of reasons for allowance:
In interpreting the current claims, in light of the specification, the Examiner finds the claimed invention to be patentable distinct from the prior art of records.
The prior art of records from the IDS submitted on November 12, 2021 fail to teach or suggest individually or in combination, “receiving a query request sent from a first node machine in a content delivery network, wherein the first node machine generates the query request when receiving the video stream;
determining a second node machine according to the query request, wherein the second node machine is in a same machine room as the first node machine, or the second node machine is determined according to a result of domain name resolution on the first node machine;
sending an address of the second node machine to the first node machine, so that the first node machine pushes the video stream to the second node machine.” as set forth in independent claim 1 and similar language in independent claim 13 and 20.
Dependent claims 2-12 and 14-19 further limit allowed independent claims 1 and 13; therefore, they are also allowed.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BILLY H NG whose telephone number is (571)272-9238.  The examiner can normally be reached on Monday to Friday, 9:30 am to 6:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Wing Chan, can be reached on (571) 272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 



/BILLY H NG/
Examiner, Art Unit 2441

/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441